Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 are objected to because of the following informalities:
In claim 11, the words ”and” and “to” should be added to “after arriving the second height,” and should be rewritten as: “and after arriving to the second height”.  
Appropriate corrections are required.  Examiner will examine the merits of the claims based on the foregoing changes.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10, 14, and 21 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 10, the second clause recites “when the unmanned aerial vehicle arrives the coordinate position of the abnormal point and captures the abnormal image of the photographed target object having the abnormal point in the second field of view, the unmanned aerial vehicle marks the identification code of the photographed target object to the abnormal image”.
It is unclear what is meant by “when the unmanned aerial vehicle arrives the coordinate position of the abnormal point …”.  It appears that one or more words are missing between “arrives” and “the coordinate position” in the preceding sentence.  
Claim 14 recites “in response to determining that the abnormal point is not located on any of the target objects, the unmanned aerial vehicle acquires a security image of the abnormal point that is not located on any of the target objects in the first field of view, and sends a warning notification and the security image to the base station.”  Since the claim recites that the abnormal point is not located on any of the target objects, it is unclear how the abnormal point may be located on any of the target objects.  Claim 21 recites a method that is configured to perform the steps recited in system claim 14.  Therefore, claim 21 is rejected under the same rationale as stated for claim 14 above.
Since the Examiner is unable to determine what each of dependent claims 10, 14, and 21 are directed to, an examination of the merits of claims 10, 14, and 21 will need to be performed at a future date after appropriate corrections are made by the Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 11-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2019/0333233) in view of Martch et al. (US 2017/0187993)
Regarding claim 1, Hu teaches an unmanned aerial vehicle patrol system, configured to patrol a target area, wherein the target area comprises a plurality of target objects, the unmanned aerial vehicle patrol system comprising: a base station; (see Hu at [0002] and [0005] which discloses that the present disclosure is related to methods, systems, and techniques for tracking an object-of-interest and that it would be beneficial for a surveillance system to be able to, without relying on assistance from a human operator, identify and classify, in a computationally efficiently manner, different objects that are recorded by the cameras that form part of the system; see Hu at [0006-0007] which discloses a method and a system for tracking an object-of-interest.  Also, see Hu at [0096] in conjunction with Fig. 1 which discloses the data capture and playback system 100 that includes at least one workstation 156 such as for example, a server, and that the workstation 156 receives image and non-image data from the at least one image capture device 108 and non-image capture device 150.  Examiner maps the data capture and playback system 100 to the unmanned aerial vehicle patrol system.  Examiner maps the workstation or server to the base station.)
and an unmanned aerial vehicle, having a positioning device, and configured to receive a global positioning system signal to identify a coordinate position of the unmanned aerial vehicle, wherein the unmanned aerial vehicle receives a patrol instruction from the base station to perform a patrol task to the target area, and in the patrol task, (see Hu at [0085] which discloses that in example embodiments, the image capture device may be a drone; Examiner maps the drone to the unmanned aerial vehicle.  Also, see Hu at [0096] which discloses that the workstation 156 may further send commands for managing and/or controlling one or more of the image capture devices 108.  Examiner maps one of the commands (for managing and/or controlling the one or more image capture devices) to the recited patrol instruction.  Hu at [0016] discloses that non-image data may comprise position metadata collected from a radar sensor; Examiner maps the non-image data collected from the radar sensor to the global positioning system signal and the position metadata to the coordinate position.)
the unmanned aerial vehicle acquires a first thermal sensing image from the target area in a first field of view according to a cruise path, wherein the unmanned aerial vehicle determines whether there is an abnormal point in the first thermal sensing image, determining that there is the abnormal point in the first thermal sensing image, and captures an abnormal image of the abnormal point in a second field of view (see Hu at [0017] which discloses that the object-of-interest may be a person, the image data may comprise thermal data, determining the biometric metadata may comprise determining a temperature of the person, and the method may further comprise: determining whether the temperature is within a temperature range; and when the temperature is outside of the temperature range, triggering a temperature alarm.  Examiner notes that the biometric metadata corresponding to temperature outside of a normal temperature range corresponds to the abnormal point in the first thermal sensing image.  Also, see Hu at [0034] which discloses a first and a second field-of-view captured by the first and the second image sensor, respectively, wherein the first location is in the first field-of-view and the second location is in the second field-of-view; a first and a second bounding box around the object-of-interest at the first and the second location, respectively; and a correlation indicator in the first and the second field-of-view indicating that the object-of-interest displayed at the first location is identical to the object-of-interest displayed at the second location.  Examiner maps the object-of-interest to the abnormal point.)
However, Hu does not expressly disclose wherein in response to [determining that there is the abnormal point in the first thermal sensing image,] the unmanned aerial vehicle suspends its flight in the cruise path, [and captures an abnormal image of the abnormal point in a second field of view,] and stores and marks the abnormal image which in a related art Martch teaches (see Martch at [0039] which discloses that if the UAV is responding to a particular security or safety threat identified in data received from another home automation device, UAV 199 may still follow the patrol route but may not pause at any waypoint besides a waypoint associated with the home automation device that resulted in triggering the UAV to investigate.  Martch at [0046] discloses that the system controller 204 may include one or more processors and one or more computer readable mediums that are used to store data.  Martch at [0063] discloses that video gathered by the UAV may be forwarded to police, fire, or security services.  Martch at [0065] further discloses that the recorded video may be associated with an indication of the triggering event, such as when a security alarm was activated (e.g., a frame captured while the UAV was at a waypoint associated with the flight), etc. and that the recording may be stored for up to a predefined period of time.  Examiner notes that the video data is marked by the triggering event.  Examiner notes that not pausing at any waypoint besides the waypoint associated with the investigative waypoint corresponds to suspending the unmanned aerial vehicle’s flight in its cruise path.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu to provide for an unmanned aerial vehicle suspending its flight in the cruise path, and capturing an abnormal image of the abnormal point in a second field of view, and storing and marking the abnormal image, as taught by Martch.  
One would have been motivated to make such a modification to address significant coverage gaps around the exterior and interior of a home, as suggested by Martch at [0001].
Independent claim 15 recites a method that is configured to perform the steps recited in the system of claim 1.  The cited portions of the prior art references used in the rejection of claim 1 teach the limitations recited in the method of claim 15.  Therefore, claim 15 is rejected under the same rationale as stated for claim 1 above.
	Regarding claim 2, the modified Hu teaches the unmanned aerial vehicle patrol system as claimed in claim 1, wherein the second field of view is smaller than the first field of view (see Hu at [0125] in conjunction with Fig. 6B which illustratively discloses two fields of view.  Examiner notes that the first field of view has a larger field of view of a room depicting 3 objects of interest while the second field of view has a narrower field of view of the room depicting 2 objects of interest.)
	
Regarding claim 3, the modified Hu teaches the unmanned aerial vehicle patrol system as claimed in claim 2, wherein the unmanned aerial vehicle flies along the cruise path at a first height to acquire the first thermal sensing image of the target area in the first field of view, and flies at a second height to capture the abnormal image of the abnormal point in the second field of view, wherein the first height is greater than the second height (see Martch at [0071] which discloses that a user may specify an altitude in terms of a distance above the ground.  At different waypoints, the user may desire the UAV to be at different altitudes to avoid obstacles and/or provide a desired line of sight at an object such as the user's home.  Examiner notes that a user may specify an altitude associated with a desired line of sight when viewing an object.)
Regarding claim 4, the modified Hu teaches the unmanned aerial vehicle patrol system as claimed in claim 1, wherein in response to determining that there is the abnormal point in the first thermal sensing image, the unmanned aerial vehicle determines whether the abnormal point is located on one of the plurality of target objects according to the first thermal sensing image and the global positioning system signal, and in response to determining that the abnormal point is located on one of the plurality of target objects, the unmanned aerial vehicle suspends its flight in the cruise path, and changes to fly at the second height (see Martch at [0004] which discloses that creation of a patrol may include a desired altitude for each waypoint; also see Martch at [0071] which discloses that a user may specify an altitude in terms of a distance above the ground and that at different waypoints, the user may desire the UAV to be at different altitudes to avoid obstacles and/or provide a desired line of sight at an object such as the user's home.  Thus the user may specify various altitudes when flying to an object to obtain a desired light of sight when an object is viewed.  Examiner notes that one of the different altitudes may correspond to the recited second height.)
Regarding claim 5, the modified Hu teaches the unmanned aerial vehicle patrol system as claimed in claim 1, wherein when the unmanned aerial vehicle determines that the first thermal sensing image has a thermal image block having a temperature difference with the surrounding, the unmanned aerial vehicle determines that the first thermal sensing image has the abnormal point (see Hu at [0017] which discloses that the object-of-interest may be a person, the image data may comprise thermal data, determining the biometric metadata may comprise determining a temperature of the person, and the method may further comprise: determining whether the temperature is within a temperature range; and when the temperature is outside of the temperature range, triggering a temperature alarm.)
Regarding claim 11, the modified Hu teaches the unmanned aerial vehicle patrol system as claimed in claim 4, wherein in response to determining that the abnormal point is located on one of the plurality of target objects, in the patrol task, the unmanned aerial vehicle suspends flying forward along the cruise path, records current coordinates in the cruise path as suspending point coordinates, and starts descending to the second height, and after arriving to the second height, the unmanned aerial vehicle sets off from the suspending point coordinates, and starts flying to the coordinate position of the abnormal point (see Martch at [0039] which discloses that in some embodiments, the UAV may ignore the patrol route and may fly directly to the waypoint associated with the home automation device that provided data resulting in triggering the UAV to take flight; see Martch at [0040] which discloses that mobile device 120 may be used to re-task the UAV-such as by a user providing mobile device 120 a command to perform an action that is not on a defined patrol route. For instance, such a command may request the UAV to remain in a particular spot ( either airborne or landed on a perch) to serve as a "fixed" location camera for a time; also, see Martch at [0043] which discloses that the amount of time spent hovering at waypoint 232 may be predefined and may differ from the amount of time spent hovering at other waypoints and may also depend on whether the UAV's visit to the waypoint is part of a routine patrol or was triggered by security data received from the home automation device associated with the particular waypoint.  Examiner notes that a user may command the UAV to move based on user’s request, such as descending to the second height, setting off from a suspending point coordinate, and flying to a coordinate position of an abnormal point.)
Regarding claim 12, the modified Hu teaches the unmanned aerial vehicle patrol system as claimed in claim 11, wherein in response to completion of the operation of storing and marking the abnormal image, in the patrol task, the unmanned aerial vehicle returns to the first height, flies to the suspending point coordinates, and continually flies forward along the cruise path (see Martch at [0039] which discloses that in some embodiments, the UAV may ignore the patrol route and may fly directly to the waypoint associated with the home automation device that provided data resulting in triggering the UAV to take flight; see Martch at [0040] which discloses that mobile device 120 may be used to re-task the UAV-such as by a user providing mobile device 120 a command to perform an action that is not on a defined patrol route and that, for instance, such a command may request the UAV to remain in a particular spot (either airborne or landed on a perch) to serve as a "fixed" location camera for a time; also, see Martch at [0043] which discloses that the amount of time spent hovering at waypoint 232 may be predefined and may differ from the amount of time spent hovering at other waypoints and may also depend on whether the UAV's visit to the waypoint is part of a routine patrol or was triggered by security data received from the home automation device associated with the particular waypoint.  Examiner notes that a user may command the UAV to move based on user’s request, such as returning to the first height, flying to the suspending point coordinates, and continually flying forward along the cruise path.)
Regarding claim 13, the modified Hu teaches the unmanned aerial vehicle patrol system as claimed in claim 1, wherein in the operation of capturing the abnormal image of the abnormal point in the second field of view, the unmanned aerial vehicle performs an image recognition operation on a photographed target object having the abnormal point in the second field of view, so as to determine whether the photographed target object has an abnormal region, wherein in response to determining that the photographed target object has the abnormal region, the unmanned aerial vehicle takes the abnormal region as a center to capture the abnormal image of the abnormal region in the second field of view, wherein in response to determining that the photographed target object does not have the abnormal region, the unmanned aerial vehicle continually flies forward along the cruise path (see Martch at [0039] which discloses that in some embodiments, the UAV may ignore the patrol route and may fly directly to the waypoint associated with the home automation device that provided data resulting in triggering the UAV to take flight; see Martch at [0040] which discloses that mobile device 120 may be used to re-task the UAV-such as by a user providing mobile device 120 a command to perform an action that is not on a defined patrol route. For instance, such a command may request the UAV to remain in a particular spot ( either airborne or landed on a perch) to serve as a "fixed" location camera for a time; also, see Martch at [0043] which discloses that the amount of time spent hovering at waypoint 232 may be predefined and may differ from the amount of time spent hovering at other waypoints and may also depend on whether the UAV's visit to the waypoint is part of a routine patrol or was triggered by security data received from the home automation device associated with the particular waypoint.  Examiner notes that a user may command the UAV to continually fly forward along the cruise path in response to determining that the photographed target object does not have the abnormal region such as by flying directly to the waypoint associated with the home automation device that provided the data resulting in triggering the UAV to take flight.)
Dependent claims 16-20 recite methods that are configured to perform the steps recited in the systems of claims 2-5 and 13.  The cited portions of the prior art references used in the rejections of claims 2-5 and 13 teach the limitations recited in the methods of claims 16-20.  Therefore, claims 16-20 are rejected under the same rationale as stated for claims 2-5 and 13 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2019/0333233) in view of Martch et al. (US 2017/0187993) and further in view of Moore (US 2017/0285092).

Regarding claim 6, the modified Hu teaches the unmanned aerial vehicle patrol system as claimed in claim 1, wherein the unmanned aerial vehicle comprises an image capturing device, (see Hu at [0006] which discloses a first three-dimensional camera)
a thermal sensing image device, (see Hu at [0093]) which discloses thermal cameras.)
wherein the image capturing device is configured to capture the abnormal image; (see Hu at [0017] which discloses that the object-of-interest may be a person, the image data may comprise thermal data, determining the biometric metadata may comprise determining a temperature of the person, and the method may further comprise: determining whether the temperature is within a temperature range; and when the temperature is outside of the temperature range, triggering a temperature alarm.  Examiner notes that the image corresponding to temperature outside of a normal temperature range corresponds to the abnormal image; see Hu at [0035] which discloses that the image data may be output by an image capture device comprising an image sensor.)
the thermal sensing image device is configured to acquire the first thermal sensing image; (see Hu at [0093]) which discloses thermal cameras and that data from thermal cameras may be overlaid with image data.)
and the controller is configured to manage the patrol task and execute an image recognition operation (see Martch at [0067] which discloses that video captured by the UAV may be analyzed, such as by the home automation host system, to determine if a particular event has occurred; also, see Martch at [0067] which discloses that facial recognition analysis may be performed to determine if a person outside of the home is known or is an unknown intruder.  Examiner maps the home automation host to the controller.)
The modified Hu does not expressly disclose an altimeter, the altimeter is configured to identify a height of the unmanned aerial vehicle; a communication unit and a controller, the unmanned aerial vehicle and the base station transmit the patrol instruction and the abnormal image through the wireless connection; the communication unit is configured to establish a wireless connection with the base station, which in a related art, Moore, teaches (see Moore at [0015] which discloses that Fig. 1 is a block diagram of an embodiment UAV 100 and that he UAV 100 may include a UAV body 101 supporting various components, such as engines 102, one or more processor 104, one or more power source 105, one or more UV point detectors, such as three UV point detectors 106, 107, and 108, one or more cameras 109, and one or more wireless transceivers 110. Additionally, the UAV may include other components, such as landing gear (e.g., wheels, skids, legs, etc.), flight controls (e.g., ailerons, flaps, rudders, etc.), positioning systems (e.g., gyros, accelerometers, altimeters, Global Positioning System (GPS) sensors, etc.) or any other structures that may be suitable for use on a UAV.  Examiner maps the one or more wireless transceivers to the communication unit and the one or more processor to the controller.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu to provide for an altimeter, the altimeter is configured to identify a height of the unmanned aerial vehicle; a communication unit and a controller, the unmanned aerial vehicle and the base station transmit the patrol instruction and the abnormal image through the wireless connection; the communication unit is configured to establish a wireless connection with the base station, as taught by Moore.  
One would have been motivated to make such a modification to provide for one or more ground station computers to be in communication with the UAV, as suggested by Moore at [0015].

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2019/0333233) in view of Martch et al. (US 2017/0187993) and further in view of Chen et al. (US 2017/0355458).
Regarding claim 7 the modified Hu does not expressly disclose the unmanned aerial vehicle patrol system as claimed in claim 1, wherein the unmanned aerial vehicle patrol system further comprises a first positioning auxiliary device and a second positioning auxiliary device, wherein the first positioning auxiliary device is fixed to the base station or a positioning point in the target area, and the second positioning auxiliary device is disposed on the unmanned aerial vehicle, and is coupled to the positioning device, wherein the first positioning auxiliary device transmits a local positioning signal to the positioning device, and the positioning device receives the global positioning system signal through the second positioning auxiliary device, wherein the positioning device identifies a coordinate position of the unmanned aerial vehicle according to a coordinate position of the first positioning auxiliary device, the global positioning system signal and the local positioning signal (see Chen at [0007] which discloses that in one or more embodiments, the disclosed systems and methods utilize RTK correction data from one or more reference stations to account for errors and inaccuracies and accurately determine a position of the UAV.  Also, see Chen at [0031] which discloses than in one or more embodiments, the digital UAV position system calculates position data in real time during a flight mission of a UAV.  For example, the digital UAV position system can obtain a feed of RTK correction data during a flight mission corresponding to a site (e.g., from a reference station at the site or a reference station network comprising a plurality of reference stations in the vicinity) and that the digital UAV position system can utilize the RTK correction data together with a carrier signal received at the UAV to determine a position of the UAV during a flight mission.  Also, see Chen at [0031] which discloses that in one or more embodiments, the digital UAV position system calculates position data in real time during a flight mission of a UAV. For example, the digital UAV position system can obtain a feed of RTK correction data during a flight mission corresponding to a site which in a related art Chen teaches; furthermore, Chen at [0041] discloses that the RTK correction data can comprise processed data that indicates a correction to apply to a signal received at a UAV.  Examiner notes that the various RTK system implementations at the one or more reference stations and at the UAV may be mapped to the first positioning auxiliary device and the second positioning auxiliary device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu to provide for wherein the unmanned aerial vehicle patrol system further comprises a first positioning auxiliary device and a second positioning auxiliary device, wherein the first positioning auxiliary device is fixed to the base station or a positioning point in the target area, and the second positioning auxiliary device is disposed on the unmanned aerial vehicle, and is coupled to the positioning device, wherein the first positioning auxiliary device transmits a local positioning signal to the positioning device, and the positioning device receives the global positioning system signal through the second positioning auxiliary device, wherein the positioning device identifies a coordinate position of the unmanned aerial vehicle according to a coordinate position of the first positioning auxiliary device, the global positioning system signal and the local positioning signal, as taught by Chen.  
One would have been motivated to make such a modification because conventional GPS flight systems are not very precise, and are only able to determine the location of a UAV (or camera) within a range of decimeters and that this inaccuracy in the location of a UAV (or camera) directly translates into inaccuracies in any resulting three-dimensional model, in which RTK correction techniques may be used to address such inadequacies, as suggested by Chen at [0005-0007].
Regarding claim 8, the modified Hu teaches the unmanned aerial vehicle patrol system as claimed in claim 7, wherein the unmanned aerial vehicle patrols the target area, positions a target object coordinate position of each of the plurality of target objects according to the global positioning system signal and the local positioning signal, the unmanned aerial vehicle maps a plurality of identification codes corresponding to the plurality of target objects in map information to the plurality of target object coordinate positions according to the map information of the target area and the plurality of target object coordinate positions of the plurality of target objects (see Hu at [0104] which discloses a data analytics module 224 that performs one or more of foreground/background segmentation, object detection, object tracking, object classification, virtual tripwire, anomaly detection, facial detection, facial recognition, license plate recognition, identification of objects "left behind" or "removed", and business intelligence.  Examiner notes that for the data analytics module to perform object tracking and classification, it would need to use identification codes, to track and classify objects.)
Regarding claim 9, the modified Hu teaches the unmanned aerial vehicle patrol system as claimed in claim 8, wherein in the patrol task, the unmanned aerial vehicle identifies a coordinate position of the abnormal point according to the first thermal sensing image, the global positioning system signal and the local positioning signal, and compares the coordinate position of the abnormal point with the plurality of target object coordinate positions to determine whether the abnormal point is located on one of the plurality of target objects (see Hu at [0007] which discloses that the at least one processor is further configured to derive first region coordinates of the instance of the object-of-interest from at least one of the first image and first non-image data and that the at least one processor is further configured to calculate first global coordinates of the instance of the object-of-interest based on a location of the first region and the first region coordinates; Hu at [0007] further discloses that the at least one processor is further configured to derive second region coordinates of the second instance of the object-of-interest from at least one of the second image and second non-image data and that the at least one processor is further configured to calculate second global coordinates of the second instance of the object-of-interest based on a location of the second region and the second region coordinates.  Hu at [0007] further discloses that the at least one processor is further configured to initiate a storing of tracking data into the computer readable medium, the tracking data indicating that the object-of-interest has moved from one of the first and second global coordinates to the other of the first and second global coordinates.) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R./Examiner, Art Unit 3661

/RUSSELL FREJD/Primary Examiner, Art Unit 3661